

[Carlsbad, CA #1006]
[San Dimas, CA #1007]
[San Diego, CA #1008]
[San Juan Capistrano, CA #1009]
[Woodbridge, CT #1010]
[Baltimore, MD #1011]
[Dedham, MA #1012]
[Danvers, MA #1013]
[Paramus, NJ #1014]
[Arlington, VA #1015]
[Richmond, VA #1016]
[Charlotte, NC #1584]
[Tampa, FL #0224]
TENTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT
This TENTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (this “Amendment”)
is dated as of June __, 2013 (the “Effective Date”), and is among HCP AUR1
CALIFORNIA A PACK, LLC, a Delaware limited liability company (“HCP California A
Pack”), HCP AUR1 CALIFORNIA B PACK, LLC, a Delaware limited liability company
(“HCP California B Pack”), HCP AUR1 CONNECTICUT, LLC, a Delaware limited
liability company (“HCP Connecticut”), HCP AUR1 MARYLAND, LLC, a Delaware
limited liability company (“HCP Maryland”), HCP AUR1 MASSACHUSETTS, LLC, a
Delaware limited liability company (“HCP Massachusetts”), HCP AUR1 NEW JERSEY,
LLC, a Delaware limited liability company (“HCP New Jersey”), HCP AUR1 VIRGINIA,
LLC, a Delaware limited liability company (“HCP Virginia”), HCP, INC., a
Maryland corporation (“HCP”), and HCPI TRUST, a Maryland real estate investment
trust (“HCPI Trust”, and collectively with HCP California A Pack, HCP California
B Pack, HCP Connecticut, HCP Maryland, HCP Massachusetts, HCP New Jersey, HCP
Virginia and HCP, as their interests may appear, “Lessor”) and EMERITUS
CORPORATION, a Washington corporation (“Lessee”).
RECITALS
A.Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that certain
Master Lease and Security Agreement dated as of August 22, 2008 (the “Original
Master Lease”), as amended by that certain First Amendment to Master Lease and
Security Agreement dated as of October 20, 2008 (the “First Amendment”), that
certain Second Amendment to Master Lease and Security Agreement dated as of
November 14, 2008 (the “Second Amendment”), that certain Third Amendment to
Master Lease and Security Agreement dated as of December 1, 2008 (the “Third
Amendment”), that certain Fourth Amendment to Master Lease and Security
Agreement dated as of April 27, 2009 (the “Fourth Amendment”), that certain
Fifth Amendment to Master Lease and Security Agreement dated as of February 15,
2010 (the “Fifth Amendment”), that certain Sixth Amendment to Master Lease and
Security Agreement dated as of May 12, 2010 (the “Sixth

Doc#: US1:8600003v5

--------------------------------------------------------------------------------



Amendment”), that certain Seventh Amendment to Master Lease and Security
Agreement dated as of November 15, 2010 (the “Seventh Amendment”), that certain
Eighth Amendment to Master Lease and Security Agreement dated as of August 18,
2011 (the “Eighth Amendment”), and that certain Ninth Amendment to Master Lease
and Security Agreement dated as of February 6, 2012 (the “Ninth Amendment”, and
together with the Original Lease, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment
the Seventh Amendment, and the Eighth Amendment, collectively, the “Master
Lease”). The Master Lease covers the Leased Property of thirteen (13) separate
assisted-living, Alzheimer’s care and/or nursing care Facilities located in the
States of California, Connecticut, Florida, Maryland, Massachusetts, New Jersey,
North Carolina and Virginia, as more particularly described and defined in the
Master Lease. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Master Lease.
B.    Lessor and Lessee desire to enter into this Amendment in order to, among
other things, (i) terminate Lessee’s existing purchase option with respect to
the Tampa Facility; and (ii) amend certain other terms of the Master Lease as
more particularly described herein.
AMENDMENT
NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:
1.    Termination of Tampa Facility Purchase Option. Promptly following with the
execution of this Tenth Amendment, Lessor shall pay to Lessee the sum of Six
Million Fifty-Five Thousand, Three Hundred Thirty-Four and No/100 Dollars
($6,055,334.00) (the “Purchase Option Termination Payment”) by wire transfer to
an account specified by Lessee. Upon receipt of the Purchase Option Termination
Payment by Lessee, Lessee’s option to purchase the Tampa Facility as set forth
in Section 35.1.2 of the Master Lease shall be terminated and replaced by a new
option to purchase the Tampa Facility as provided in Section 2(e) herein. The
effectiveness of the amendments contemplated by this Tenth Amendment shall be
conditioned on the receipt by Lessee of the Purchase Option Termination Payment.
2.    Modifications to Terms of the Master Lease. Effective as of the later of
the Effective Date and the receipt by Lessee of the Purchase Option Termination
Payment (the “Tampa Facility Amendment Date”), the Master Lease shall be amended
and supplemented in the following particulars:
(a)    Definitions.
(i)    New Definitions. Except as otherwise expressly provided or unless the
context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 2(a) shall have the meanings assigned

2



--------------------------------------------------------------------------------



to them as provided below and shall be added to Article II of the Original
Master Lease (as the same may have been previously amended) to read in their
entireties as follows:
“Tampa Facility Amendment Date”: As defined in Recital 2 to the Tenth Amendment
to this Lease.
(ii)    Modifications to Existing Definitions. The following definitions
appearing in Article II of the Master Lease shall be amended as follows:
(1)    Fixed Term. Subsection (b) of the definition of “Fixed Term” appearing in
Article II of the Master Lease is hereby deleted and replaced with the
following:
“(b) With respect to the Tampa Facility, the period of time commencing on the
Tampa Facility Amendment Date and ending at 11:59pm local time at the Tampa
Facility, on May 31, 2028, unless earlier terminated pursuant to the provisions
hereof.”
(2)    Lessor’s Initial Investment. Clause (b) of the definition of “Lessor’s
Initial Investment” appearing in Article II of the Master Lease is hereby
deleted and replaced with the following:
“(b) the Tampa facility, an amount equal to Fourteen Million Eight Hundred
Thousand and No/100 Dollars ($14,800,000.00).”
(3)    Allocated Minimum Purchase Price: Clause (c) of the definition of
Allocated Minimum Purchase Price is hereby deleted and replaced with the
following:
“(c) With respect to the Tampa Facility, at any given time, an amount equal to
the sum of (i) Lessor’s Initial Investment with respect to such Facility, as
increased each Lease Year with respect to such Facility by the greater of (A)
Three Percent (3%) and (B) the applicable CPI Increase (in each case, cumulative
and compounded), commencing upon the expiration of the first (1st) Lease Year of
the Fixed Term, and upon the expiration of each Lease Year thereafter during the
Term, plus (ii) the aggregate of all Capital Addition Costs paid, funded or
accrued by Lessor for such Facility from and after the Tampa Facility Amendment
Date as of the subject date, as increased each Lease Year by the greater of (A)
Three Percent (3%) or (B) the applicable CPI Increase (in each case, cumulative
and compounded), for each such payment, funding or accrual of any such Capital
Addition Costs for such Facility, commencing upon the expiration of the Lease
Year during which Lessor pays, funds or accrues any such Capital Addition Costs,
and upon the expiration of each Lease Year thereafter during the Term.”

3



--------------------------------------------------------------------------------



“Lessor and Lessee acknowledge and agree that the foregoing allocations are
solely for purposes of implementing the provisions of Sections 5.2, 14.2,
15.1.4, 16.5 and 31.2 hereof. In addition, except for such Sections, the
Purchase Option Price payable with respect to all of the Facilities (other than
the Tampa Facility) hereunder is payable for all such Facilities as a single,
integrated and indivisible economic unit, and that but for such integration, the
Purchase Option Price payable for such Facilities under this Lease would have
been computed on a different basis.”
(4)    Purchase Option Price. Subsection (b) of the definition of “Purchase
Option Price” appearing in Article II of the Original Master Lease is hereby
amended and restated to read, in its entirety, as follows:
“(b) With respect to the Tampa Facility, an amount equal to the greater of:”
“(i) the Fair Market Value of the Tampa Facility, less Fifty Percent (50%) of
the amount arrived at by subtracting (A) the Minimum Purchase Price with respect
to the Tampa Facility from (B) the Fair Market Value of the Tampa Facility; and”
“(ii) the Minimum Purchase Price with respect to the Tampa Facility.”
(5)    Tampa Option Exercise Notice. The defined term “Tampa Option Exercise
Notice” is hereby deleted from Article II of the Master Lease.
(6)    Tampa Purchase Option Closing Date. The defined term “Tampa Option
Closing Date” is hereby deleted from Article II of the Master Lease.
(b)    Minimum Rent for the Tampa Facility. Sections 3.1.1(c)(i)-(iii) of the
Master Lease are hereby amended and restated to read, in their entireties, as
follows:
“(c) Minimum Rent for the Tampa Facility. With respect to the Tampa Facility:
(i)    Subject to the upward adjustments as provided in clauses (ii) and (iii)
below, for the period from the Tampa Facility Amendment Date, through the
expiration of the first (1st) Lease Year following the Tampa Facility Amendment
Date, with respect to the Tampa Facility, Lessee shall pay to Lessor as monthly
“Allocated Minimum Rent” for the Tampa Facility an amount equal to Seventy-Eight
Thousand Nine Hundred Thirty-Three and 35/100 Dollars ($78,933.34) per month
(i.e., annual Allocated Minimum Rent equal to Nine Hundred Forty-Seven Thousand
Two Hundred and 02/100 Dollars ($947,200.08)). The first monthly payment of
Allocated Minimum Rent for the Tampa Facility, as amended by the Tenth Amendment
to this Master Lease, shall be payable on the day that is the first day of the
first full calendar

4



--------------------------------------------------------------------------------



month following the Tampa Facility Amendment Date (the “Tampa Rent Adjustment
Date”) and, if the Tampa Facility Amendment Date is not the first day of the
calendar month, such payment shall include an additional payment to take into
account the increased rent owing for the period following the Tampa Facility
Amendment Date but prior to the Tampa Rent Adjustment Date.
(ii)    Commencing upon the expiration of the first (1st) Lease Year following
the Tampa Facility Amendment Date and upon the expiration of each Lease Year
thereafter during the Fixed Term with respect to the Tampa Facility, the then
current monthly Allocated Minimum Rent for the Tampa Facility for such Lease
Year shall be increased by an amount equal to the greater of (i) the CPI
Increase and (ii) Three Percent (3.0%), provided however, that in no event shall
the monthly Allocated Minimum Rent in effect for the Tampa Facility after any
such increase exceed One Hundred Six Percent (106%) of the monthly Allocated
Minimum Rent in effect for the Tampa Facility immediately prior to such
increase.
(iii)    Upon the commencement of the first (1st) Lease Year of each Extended
Term for the Tampa Facility, if any, the initial monthly Allocated Minimum Rent
for the Tampa Facility shall be equal to the greater of (a) the then current
monthly Fair Market Rental for the Tampa Facility and (b) the monthly Allocated
Minimum Rent payable for the Tampa Facility during the last Lease Year of the
immediately preceding term, as increased by an amount equal to the greater of
(i) the CPI Increase and (ii) Three Percent (3.0%) provided however, that in no
event shall the monthly Allocated Minimum Rent in effect for the Tampa Facility
after any such increase exceed One Hundred Six Percent (106%) of the monthly
Allocated Minimum Rent in effect for the Tampa Facility immediately prior to
such increase. Commencing upon the expiration of the first (1st) Lease Year of
each Extended Term for the Tampa Facility, if any, and upon the expiration of
each Lease Year thereafter during such Extended Term, the then-current monthly
Allocated Minimum Rent for the Tampa Facility shall be adjusted by an amount
equal to the greater of (i) the CPI Increase and (ii) Three Percent (3.0%),
provided however, that in no event shall the monthly Allocated Minimum Rent in
effect for the Tampa Facility after any such increase exceed One Hundred Six
Percent (106%) of the monthly Allocated Minimum Rent in effect for the Tampa
Facility immediately prior to such increase.”
(c)    Preservation of Facility Value.
(i)    Section 7.4.1 of the Master Lease is hereby amended by deleting the first
sentence therein and replacing it with the following:
“During the Term with respect to each Facility and for a period of two (2) years
thereafter, neither Lessee nor any of its Affiliates, directly or indirectly,
shall operate, own, manage or have any interest in or otherwise participate in
or receive revenues from any other facility or institution providing services or
similar goods to those provided in connection with any Facility and the Primary
Intended Use, in the case of each Facility other than the Tampa Facility, within
a ten (10) mile radius outward from the outside boundary of the Leased Property

5



--------------------------------------------------------------------------------



of each such Facility, and in the case of the Tampa Facility, within a five (5)
mile radius (the “Prohibited Area”).
(ii)    Section 7.4.1 is hereby further amended by adding the following after
the last sentence therein:
“Notwithstanding the foregoing and solely as it relates to the Tampa Facility,
in the event that at any time Lessee acquires an Excluded Facility in connection
with such an acquisition of a portfolio of senior housing facilities in
accordance with clause (b) herein, Lessor may, at Lessor’s election, require
that Lessee or its applicable Affiliate sell, dispose of or cease to manage, or
transfer the management of, as applicable, any facility acquired as part of such
portfolio acquisition located within the Prohibited Area applicable to the Tampa
Facility, to a non-Affiliate of Lessee within twenty-four (24) months of the
consummation of such acquisition. Without limiting any of Lessor’s other rights
and remedies hereunder, at law or in equity in respect thereof, in the event of
a breach by Lessee under this Section 7.4 by virtue of the operation, ownership,
or management of, or an ownership interest in, or the failure to sell, dispose
of or cease to manage, or transfer the management of, as applicable, any
facility lying within the Prohibited Area applicable to the Tampa Facility, then
unless and until such Lessee or its applicable Affiliate sells, disposes of or
ceases to manage, or transfers the management of, as directed by Lessor, such
facility to a non-Affiliate of Lessee, then Lessee shall pay to Lessor each
month as an Additional Charge under this Lease (in addition to Minimum Rent and
all other Additional Charges payable hereunder) an amount equal to five percent
(5%) of the gross revenue of such facility for such month (calculated as if such
facility were a Facility). For the avoidance of doubt, Lessee shall not be in
breach under this Section 7.4.1 by reason of any facility located within the
Prohibited Area applicable to the Tampa Facility acquired as part of such
portfolio acquisition permitted hereunder, and no such Additional Charge shall
be due or payable with respect to any such facility, unless and until Lessee or
its applicable Affiliate fails to sell, dispose of or cease to manage, or
transfer the management of, such facility prior to the expiration of the
twenty-four (24) month period described above following Lessor's election to
require that Lessee or its applicable Affiliate dispose of such facility.”
(iii)    A new Section 7.4.4 is added to the Original Master Lease to read, in
its entirety, as follows:
“Notwithstanding any provision of this Lease to the contrary, in the event that
counsel or independent accountants for Lessor determine that there exists a
material risk that any amounts due to Lessor under Section 7.4.1 would be
treated as gross income for purposes of section 856 of the Code that is not
described in section 856(c)(2) or 856(c)(3) of the Code, as applicable (such
gross income, “Nonqualifying Income”) to Lessor (or its direct or indirect owner
that is a REIT), the amount paid to Lessor pursuant to this Agreement in any
taxable year of

6



--------------------------------------------------------------------------------



Lessor shall not exceed the maximum amount that can be paid to Lessor in such
year without causing Lessor (or its direct or indirect owner that is a REIT) to
fail to meet the requirements applicable to REITs under the Code (the “REIT
Requirements”) for such year, determined as if the payment of such amount were
Nonqualifying Income. If the amount payable for any taxable year of Lessor under
the preceding sentence is less than the amount that otherwise would be payable
to Lessor pursuant to this Lease (the amount of such deficit, the “Expense
Amount”), then: (A) Lessor shall deposit such Expense Amount in escrow with an
escrow agent mutually satisfactory to Lessor and Lessee under an escrow
agreement conforming to the terms of this paragraph; and (B) Lessor shall not be
entitled to any such Expense Amount, unless and until Lessor delivers to the
escrow agent, at the sole option of Lessor, (i) an opinion of Lessor’s tax
counsel to the effect that such amount, if and to the extent paid, would not
constitute Nonqualifying Income, (ii) a letter from Lessor’s independent
accountants indicating the maximum amount that can be paid at that time to
Lessor without causing Lessor (or its direct or indirect owner that is a REIT)
to fail to meet the REIT Requirements for any relevant taxable year, in which
case Lessor shall be paid such maximum amount, or (iii) a private letter ruling
issued by the Internal Revenue Service indicating that the receipt of any
Expense Amount hereunder will not cause Lessor (or its direct or indirect owner
that is a REIT) to fail to satisfy the REIT Requirements. Lessee’s and escrow
holder’s obligation to pay any Expense Amounts shall terminate ten (10) years
from the Tampa Facility Amendment Date and, upon such date, the escrow holder
shall remit any remaining funds in escrow to Lessee and Lessee shall have no
obligation to make any further payments to Lessor with respect to such Expense
Amounts notwithstanding that such Expense Amounts have not been paid as of such
date. For all purposes of this Lease, (i) Lessor releases Lessee from any claims
that may arise from actions taken by Lessee at the request of Lessor or its
agent under this Section 7.4.4, and (ii) Lessor’s right to receive Expense
Amounts shall be limited to the amounts in escrow and Lessee shall have no
obligation to make any further payments to Lessor with respect to such Expense
Amounts.”
(d)    Tampa Facility Renewal Option. Section 19.1 of the Master Lease is hereby
amended to add the following to the end of the first paragraph therein:
“Notwithstanding the foregoing, Lessee’s right to renew the Term of this Lease
with respect to the Tampa Facility shall be subject to confirmation by Lessor in
its discretion that, after giving effect to such renewal, the aggregate
remaining term of the Master Lease with respect to the Tampa Facility shall be
less than or equal to Eighty Percent (80%) of the remaining useful life of the
Tampa Facility.”
(e)    New Master Lease. A new Section 31.3 is hereby added to the Master Lease:

7



--------------------------------------------------------------------------------



“Lessor shall have the right, exercisable in its discretion at any time during
the Term by giving written notice thereof to Lessee, to require Lessee to
execute and deliver an amendment to any other lease entered into by Lessor or
any of its Affiliates and Lessee or any of its Affiliates (such other lease, the
“Other Lease”), in either case such that the Leased Property and the facilities
covered by the Other Lease (collectively, the “Other Leased Property”) are
leased by Lessor and any applicable Affiliates to Lessee and any applicable
Affiliates pursuant to a single, indivisible, integrated and unitary lease
agreement and economic unit (a “New Master Lease”). The lease of the Leased
Property and the Other Leased Property pursuant to a New Master Lease shall be
upon the terms and conditions set forth in (i) this Lease with respect to the
Leased Property and (ii) the Other Lease with respect to the Other Leased
Property; provided, however, that the New Master Lease may include such
reasonable changes to this Lease and the Other Lease as may be necessary to
reflect the leasing of the Leased Property and the Other Leased Property
pursuant to a single, indivisible, integrated and unitary lease agreement and
economic unit. Effective as of the date of execution and delivery of a New
Master Lease, this Lease shall be deemed to be amended and restated in its
entirety by such New Master Lease; provided, however, that neither Lessee nor
any Guarantor shall be released from any of the obligations of the Lessee
hereunder or any Guarantor under a Guaranty occurring prior to such date.”
(f)    Lessee’s Option to Purchase the Tampa Facility. Section 35.1.2 of the
Master Lease is hereby amended and restated in its entirety as follows:
“Lessee’s Option to Purchase the Tampa Facility. Provided no Event of Default,
and no event which, with notice or lapse of time or both, would constitute an
Event of Default, has occurred and is continuing hereunder, Lessee shall have
the option to purchase the Leased Property of the Tampa Facility upon the
expiration of the Fixed Term for such Facility at the applicable Purchase Option
Price for such Facility. Lessee may exercise such option to purchase the Leased
Property of the Tampa Facility by (a) opening an Escrow by depositing either (i)
cash or (ii) a letter of credit from a financial institution in a form
acceptable to Lessor, in the amount of the applicable Opening Deposit and a copy
of this Lease with Escrow Holder, (b) giving written notice to Lessor of such
deposit with Escrow Holder no earlier than fifteen (15) months and no later than
twelve (12) months prior to the expiration of the Fixed Term for the Tampa
Facility, and (c) if applicable, delivering to Lessor concurrent a reaffirmation
of each Guaranty executed by the applicable Guarantor stating, in substance,
that such Guarantors’ obligations under such Guaranty shall extend to the
purchase contract formed by Lessor and Lessee upon proper and timely exercise of
such option. If Lessee shall not be entitled to exercise such option (e.g., by
reason of an Event of Default) or shall be entitled to exercise the same but
shall fail to do so within the time and in the manner herein provided, such
option shall lapse and thereafter not be exercisable by Lessee. No failure by
Lessor to notify Lessee of any defect in any attempted exercise of the foregoing
option shall be deemed a waiver by Lessor of the right to insist upon Lessee’s
exercise of such option in strict

8



--------------------------------------------------------------------------------



accordance with the provisions hereof. In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
or within ten (10) days after the expiration of the Fixed Term for the Tampa
Facility.”
3.    Reimbursement of Costs. Lessor’s actual out-of-pocket costs and expenses
(including legal fees and expenses of counsel to Lessor) incurred in connection
with the review, preparation, negotiation and documentation of this Amendment
shall be reimbursed to Lessor by Lessee. Lessee shall remit payment to Lessor
within ten (10) days after Lessor’s delivery of Lessor’s invoice therefor. Such
reimbursement shall be deemed Rent under the Lease, as hereby amended. In the
event that such estimated amount exceeds the actual costs and fees of Lessor,
Lessor shall return such excess to Lessee.
4.    Representations and Warranties of Lessee. As of the Effective Date hereof,
Lessee represents and warrants to the Lessor as follows:
(a)    Lessee is duly organized and validly existing under the laws of its state
of organization/formation, is qualified to do business and in good standing in
the State and has full power, authority and legal right to execute and deliver
this Amendment and to perform and observe the provisions of this Amendment to be
observed and/or performed by Lessee.
(b)    This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
(c)    Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee’s condition,
financial or otherwise, or Lessee’s prospects or the Leased Property.
(d)    No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
(e)    The execution and delivery of this Amendment and compliance with the
provisions hereof will not result in (i) a breach or violation of (A) any Legal
Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or
(ii) the acceleration of any obligation of Lessee.
5.    Full Force and Effect. Except as specifically set forth herein, the Lease
shall remain in full force and effect.

9



--------------------------------------------------------------------------------



6.    Reaffirmation of Master Lease and Treatment Thereof. Lessor and Lessee
hereby acknowledge, agree and reaffirm that (a) except as otherwise expressly
provided in the Master Lease, as hereby amended, the Master Lease, as hereby
amended, is and the parties intend the same for all purposes to be treated as a
single, integrated and indivisible agreement, and (b) the Master Lease, as
hereby amended, shall be treated as an operating lease for all purposes and not
as a synthetic lease, financing lease or loan, and Lessor shall be entitled to
all of the benefits of ownership of the Leased Property, including depreciation
for all federal, state and land tax purposes.
7.     Entire Agreement. The Lease, as hereby amended, constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, and
may not be changed or modified except by an agreement in writing signed by the
parties hereto.
8.     Counterparts; Electronically Transmitted Signatures. This Amendment may
be executed in any number of counterparts, all of which shall constitute one and
the same instrument. Signatures transmitted via facsimile or via email in
Portable Document Format (.pdf) may be used in place of original signatures on
this Amendment, and Lessor and Lessee both intend to be bound by the signatures
of the document transmitted via facsimile or other electronic means.
[Signature pages follow.]





10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
LESSOR:
HCP AUR1 CALIFORNIA A PACK, LLC,
a Delaware limited liability company
HCP AUR1 CALIFORNIA B PACK, LLC,
a Delaware limited liability company
HCP AUR1 CONNECTICUT, LLC, a Delaware limited liability company
HCP AUR1 MARYLAND, LLC,
a Delaware limited liability company
HCP AUR1 MASSACHUSETTS, LLC,
a Delaware limited liability company
HCP AUR1 NEW JERSEY, LLC,
a Delaware limited liability company
HCP AUR1 VIRGINIA, LLC,
a Delaware limited liability company
By: HCP Partners, LP,
a Delaware limited partnership, 
their member
   By: HCP GP Corp.,
a Delaware corporation, 
its general partner
Witness: _/s/ Anne Nguyen______________ Name: Anne Nguyen
By:__/s/ Kendall K. Young_____________ Name: Kendall K. Young
Title: Executive Vice President
Witness: /s/ Sumie Branch______________   Name: Sumie Branch
 
 
HCPI TRUST,
a Maryland real estate investment trust
Witness: _/s/ Anne Nguyen______________ Name: Anne Nguyen
By:__/s/ Kendall K. Young_____________ Name: Kendall K. Young
Title: Executive Vice President
Witness:  /s/ Sumie Branch______________   Name: Sumie Branch
 




[Lessor Signature Page 1 of 1 to Tenth Amendment to Master Lease and Security
Agreement]



--------------------------------------------------------------------------------



 
 
 
 
LESSEE:
 
 
EMERITUS CORPORATION,
a Washington corporation
Witness: _/s/ _Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
Witness: _/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller




[Lessor Signature Page 1 of 1 to Tenth Amendment to Master Lease and Security
Agreement]



--------------------------------------------------------------------------------






[Lessor Signature Page 1 of 1 to Tenth Amendment to Master Lease and Security
Agreement]



--------------------------------------------------------------------------------



LESSEE:
 
 
EMERITUS CORPORATION,
a Washington corporation
Witness: _/s/ _Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
Witness: _/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller
 



State of Washington        )
)
County of King    )
I certify that I know or have satisfactory evidence that Eric Mendelsohn is the
person who appeared before me, and said person acknowledged and he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as the SVP of Corporate Development of Emeritus Corporation, a
Washington corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
DATED: June 13, 2013
/s/ Sarah E. Eisenhauer    
Notary Signature
Sarah E. Eisenhauer    
[SEAL]Print/Type Name
Notary Public in and for the State of Washington,
residing at Lynnwood

My appointment expires 10-19-15    


[Lessor California Signature Page 1 of 4 to Tenth Amendment to Master Lease and
Security Agreement]
[Carlsbad, California]

--------------------------------------------------------------------------------



LESSEE:
 
 
EMERITUS CORPORATION,
a Washington corporation
Witness: _/s/ _Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
Witness: _/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller





State of Washington        )
    )
County of King    )
I certify that I know or have satisfactory evidence that Eric Mendelsohn is the
person who appeared before me, and said person acknowledged and he/she signed
this instrument, on oath stated that he was authorized to execute the instrument
and acknowledged it as the SVP of Corporate Development of Emeritus Corporation,
a Washington corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
DATED: June 13, 2013    
/s/ Sarah E Eisenhauer    
Notary Signature
[SEAL] Sarah E. Eisenhauer    
Print/Type Name
Notary Public in and for the State of Washington,
residing at Lynnwood    
My appointment expires 10-19-15    

[Lessor California Signature Page 2 of 4 to Tenth Amendment to Master Lease and
Security Agreement]
[San Juan Capistrano, California]

--------------------------------------------------------------------------------



LESSEE:
 
 
EMERITUS CORPORATION,
a Washington corporation
Witness: _/s/ _Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
Witness: _/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller





State of Washington        )

    )

County of King    )
I certify that I know or have satisfactory evidence that Jim Hanson is the
person who appeared before me, and said person acknowledged and he/she signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the SVP & Controller of Emeritus Corporation,
a Washington corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
DATED: June 13, 2013    
/s/ Sarah E. Eisenhauer    
Notary Signature
[SEAL]
Sarah E. Eisenhauer    
Print/Type Name
Notary Public in and for the State of Washington,
residing at Lynnwood    
My appointment expires 10-19-15    



[Lessor California Signature Page3 of 4 to Tenth Amendment to Master Lease and
Security Agreement]
[San Dimas, California]

--------------------------------------------------------------------------------



LESSEE:
 
 
EMERITUS CORPORATION,
a Washington corporation
Witness: _/s/ _Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
Witness: _/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller
 



State of Washington        )
    )
County of King    )
I certify that I know or have satisfactory evidence that Eric Mendelsohn is the
person who appeared before me, and said person acknowledged and he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as the SVP of Corporate Development of Emeritus Corporation, a
Washington corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
DATED: June 13, 2013    
/s/ Sarah E. Eisenhauer    
Notary Signature
[SEAL]
Sarah E. Eisenhauer    
Print/Type Name
Notary Public in and for the State of Washington,
residing at Lynnwood     My appointment expires 10-19-15    

[Lessor California Signature Page4 of 4 to Tenth Amendment to Master Lease and
Security Agreement]
[Carmel Valley, California]